Citation Nr: 1501089	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-11 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the whole body.

2.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical and thoracic spine, to include as secondary to arthritis of the whole body. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran was a member of the United States Army Reserve with a period of active duty for training (ACUTRA) from August 1957 to February 1958.  The record reflects that he had additional periods of unverified  ACDUTRA service prior to completion of service in November 1969.

This matter comes to the Board of Veterans' Appeals (Board) from May 2006 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   

Regarding the issue of service connection for arthritis of the whole body, a May 2006 rating decision denied, in part, service connection for arthritis of the right hand, on the basis that there was no current diagnosis and no relationship to service, including a claimed grease burn during service.  In response, the Veteran filed a notice of disagreement (NOD) in July 2006.  In his NOD, the Veteran stated that he was disagreeing with the denials of service connection for an appendectomy scar, tinnitus, and for a grease burn of the right hand.  However, the Veteran also indicated that he was claiming "secondary disability for arthritis in right hand caused by the grease burn."  The RO issued a statement of case (SOC) in April 2007, but did not include the issue of service connection for arthritis of the right hand.  The issue was once again addressed in the April 2010 rating decision, which was expanded to include arthritis of the whole body, and the RO denied the claim on the basis that no new and material evidence was submitted.  The Veteran properly filed an NOD in July 2010, and the RO provided an SOC in April 2012.  The Veteran timely perfected his appeal.  Therefore, as the Veteran initiated an appeal in 2006, the May 2006 rating decision is the decision properly on appeal for the issue of entitlement to service connection for arthritis of the whole body.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302.

The Board has reviewed the Veteran's paper claims file as well as the electronic records in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that a request was made in November 2005 to the Kentucky Military Records and Research Branch for the Veteran's Reserve records, but they responded by stating "we don't have reserve records (USAR)."  In May 2006, the RO determined that many of the Veteran's service treatment records were not available for review, as they were destroyed in a fire at the National Personnel Records Center in 1973.  However, it does not appear that any efforts to obtain Reserve records from other sources were made.  As the record indicates that the Veteran was a member of the Army Reserve and had some additional periods of ACDUTRA up until his discharge in November 1969, a remand is required to attempt to obtain any outstanding service treatment records from alternate sources.  Further, to ensure a complete record, attempts to obtain the Veteran's complete service personnel record should be conducted.  It is possible that the Veteran's service personnel records could contain information could contain information relevant to his claim.  Also, verification of the Veteran's periods of ACDUTRA and INCADUTRA service should be obtained.

Also, in conjunction with his claim, in May 2010, the Veteran submitted various buddy statements from his fellow officers, E.O. and H.A., and his commanding officer, J.B., which describe the Veteran, during encampment at Fort Meade in 1961, burning his hand and falling backwards, hitting his head, neck, and shoulders.  H.A. also stated that he saw the Veteran slip and fall on steps coming out of the mess hall, hitting his knees and right elbow.  The buddy statements also indicate that the Veteran went to the hospital at Fort Meade for treatment.  The record reflects that treatment records from Fort Meade were obtained, but they were only from 1962.  On remand, efforts should be made to obtain treatment records from 1961 from the Kimbrough Army Hospital at Fort Meade.

In addition, the Board finds that VA examinations are necessary prior to adjudicating the claims on appeal.  At this time, the claims file only includes limited service treatment records and personnel records.  In cases such as this, there is a heightened obligation to assist in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, in situations where records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005).  

Regarding the claim for service connection for arthritis of the whole body, the Veteran alleges his disability arose from his duties as a cook during service, including the 1961 incident during encampment in which he burned his right hand (which he is service-connected for) and fell, hitting his head, neck, and shoulders.  As noted above, the Veteran provided buddy statements in support of his claim.  The Veteran, as well as his fellow soldiers, are competent and credible to attest to witnessing the in-service injuries.  See Charles v. Principi, 16 Vet. App. 370 , 274 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Considering these statements, and as post-service treatment records show diagnoses of arthritis of several joints, the issue must be remanded to afford the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim for service connection for DDD of the cervical and thoracic spine, to include as secondary to arthritis of the whole body, the Veteran has alleged that his DDD is caused by deterioration due to his arthritis.  Post-service treatment records show that the Veteran has been diagnosed with DDD, including DDD in the neck.  Considering the Veteran's statements, as well as buddy statements which indicate the Veteran hit his head, neck, and shoulders during service, the Board finds that a VA examination is warranted regarding this issue also.  Id.

Additionally, while on remand, updated VA treatment records, along with any records of recent private treatment, should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to identify the name(s) and current address(es) of any private treatment providers who have recently treated him for arthritis and DDD.  After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to then be notified in order to allow the Veteran the opportunity to obtain and submit those records for review.

2.  Obtain any updated VA treatment records from the Huntington VAMC, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period from April 2013.

3.  Contact the appropriate U.S. Army Reserve Records Depository and obtain all service personnel records and service treatment records from the Veteran's service with the U.S. Army Reserve.  Conduct any other development, including contacting any other government records repositories that may have the Veteran's service treatment records and service personnel records.  Document for the record all actions taken.

The AOJ should also request verification of the Veteran's specific periods of ACDUTRA and INCADUTRA service with the Army Reserve.

4.  The AOJ should contact the National Personnel Records Center (NPRC), Records Management Center (RMC), and any other appropriate location, to request  clinical records for the Veteran from  Kimbrough Army Hospital at Fort Meade, dated from January 1961 through December 1961.  All records obtained should be associated with the claims folder.

5.  After the above is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his arthritis.  The claims file must be provided to the examiner and the examiner must indicate review of the claims file in the examination report.  All indicated tests and studies must be conducted.

The examiner should identify all current arthritic conditions.  For each diagnosed arthritis condition, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that any of the conditions are related to any period of ACDUTRA service.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  In offering any opinion the examiner must consider the full record, to include the Veteran's lay statements, as well as the buddy statements provided by H.A., J.B., and E.O.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that fact and explain the reason why.

6.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of his DDD.  The claims file must be provided to the examiner and the examiner must indicate review of the claims file in the examination report.  All indicated tests and studies must be conducted.

The examiner should provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that currently diagnosed DDD of the cervical or thoracic spine is related to the Veteran's ACDUTRA  service, to include the 1961 incident during encampment at Fort Meade, when the Veteran fell backwards and hit his head, neck, and shoulders after burning his hand.  The examiner should also provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that currently diagnosed DDD of the cervical or thoracic spine is related to the Veteran's arthritis condition.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  In offering any opinion the examiner must consider the full record, to include the Veteran's lay statements, as well as the buddy statements provided by H.A., J.B., and E.O.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that fact and explain the reason why.

7.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

